Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,617,653. Although the claims at issue are not identical, they are not patentably distinct from each other because the Claims of US’653 disclose the method of preparing an implantable drug eluting polymer solution as claimed. The method of US’653 is narrower than the instant claim set, but reads on the same basic steps of the instant claims.
Claims 2-6 are the same as Claims 2-6 or US’653. 
Claims 8,10-13 are the same as Claims 7-13 of US’653

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 6, 8, 11, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fulmer et al. (US 2008/0262630; Fulmer)
Re Claim 1, 8, 12: Fulmer teaches a method of forming a film (12). [0029]. The film is formed by pour-casting, which includes pouring a polymer solution in the mold then solidified and removed from the mold. [0039]. The film has apertures, (114). Fig. 10, which can be made with molds comprising a plurality of posts or pins sized and configured to match the intended final shape and size of perforations. [0040]. The solution is poured into the mold and flows around the posts/pins. Id. The viscosity is optimized depending on the type of fabrication method. Id. This include viscosities that prevent the liquid from falling off a substrate. Id. It is understood the film is then removed from the mold, to be used for its intended purpose. Abs.
It is noted that the placing and urging steps can be the same step, because during the placing active step, the polymer would surround each solution around the protrusions.
The determination of optimum or workable ranges of the viscosity to achieve solution flow properties for pour-casting would have been characterized by routine experimentation. See MPEP 2144.05 IIB
	It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Fulmer and optimize the viscosity during the pour-casting. Fulmer discloses that it is an important variable that can be adjusted. Optimizing the viscosity would enable desired flow within the mold and obtain the desired product with reasonable expectation of success.

Re Claim 6: Fulmer does not disclose the exact temperature at which the composition is applied but based on the disclosure it is understood it is performed at room temperature. [0040]. 

Re Claim 8: Fulmer forms the film via solvent pour-casting, [0042], thus upon evaporation of the solvent, only the solids would remain. Therefore a reduction in the original thickness is expected.

Re Claim 10: the thickness of the film is in the range of 0.02-.5mm, [0029], which would require a mold within the claimed range.

Re Claim 11: Fulmer teaches that the porosity provided by perforations is in the range of 10 to 80%. [0035]. 

Claim(s) 1-6, and 8-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fulmer et al. (US 2008/0262630; Fulmer) in view of Volent (US 3,949,037; Volent)
Re Claims 1, 3, 5, 6, 9 and 12: Fulmer teaches the method of polymer pour-casting as shown above for Claims 1 and 10. Fulmer does not disclose a method in which the urging comprises urging means across the perimeter and the plurality of protrusions (i.e. posts or pins) to force the polymer solution to flow around the plurality of protrusions and throughout the mold such that the polymer solution has a substantially uniform thickness.
However, Volent in the field of polymer pour-casting teaches that it is known to urging means (i.e. blade) to scrape excess polymer solution after pouring the solution. col.3 ll. 5-10, Abs. Volent teaches that the solution is poured over the mold such that it covers outermost surfaces. Fig. 5. The mold includes multitude of perimeters. Fig. 7. After the urging step the plastic forms a meniscus against the mold wall perimeters. Abs.

    PNG
    media_image1.png
    333
    467
    media_image1.png
    Greyscale

It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Fulmer and remove excess of polymer after the pouring step but before curing to remove excess polymer because Volent teaches it is a suitable method to remove excess polymer, and thus form the desired polymer product. It would be an advantage to remove excess polymer for economical purposes.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Re Claims 2-4: Fulmer/Volent teach the method as shown above including a scraping step. Volent in particular teaches that the mold has several perimeters for each film produced. Fig. 7. As seen in the Fig. 7, there is no desire of having any polymer on the higher-most surface, and the polymer is scraped of these areas. From the disclosure of Fulmer it is also understood that the film is to have discrete areas without resin to avoid performing a perforating step afterwards. In fact, Fulmer discloses having perforations formed during the casting method as an advantage because of the elimination of subsequent steps to form them.
Thus, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Fulmer and form the protrusions the same height as the perimeter, such that after the removal of the excess resin, there are discrete areas that will cure forming the apertures that Fulmer desires.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Re Claim 6: Fulmer does not disclose the exact temperature at which the composition is applied but based on the disclosure it is understood it is performed at room temperature. [0040]. 

Re Claim 8: Fulmer forms the film via solvent pour-casting, [0042], thus upon evaporation of the solvent, only the solids would remain. Therefore a reduction in the original thickness is expected.

Re Claim 10: the thickness of the film is in the range of 0.02-.5mm, [0029], which would require a mold within the claimed range.

Re Claim 11: Fulmer teaches that the porosity provided by perforations is in the range of 10 to 80%. [0035]. 

Claim(s) 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fulmer et al. (Fulmer) and Yang et al. (US 2003/0107149; Yang) or Fulmer et al. (Fulmer) in view of Volent (Volent) and Yang et al. (Yang)
Fulmer and Fulmer/Volent teach the method as shown above for Claim 1. Fulmer does not explicitly disclose the use of discrete drug units.
However, Yang teaches that in the preparation of film composition that provide controlled release, [0095], the drug can be provided in particle form. Id.
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Fulmer or Fulmer/Volent and introduce the drug in the form of a particle because it is known as a suitable form for use in polymeric films.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Claim(s) 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fulmer et al. (Fulmer) in view of Sung et al. (US 2005/0019404; Sung) or Fulmer et al. (Fulmer) in view of Volent (Volent) and Sung et al. (Sung)
Fulmer and Fulmer/Volent teach the method as shown above for Claim 1. Fulmer does not disclose if the composition is crosslinkable.
However, Sung in the same field of drug-eluting films teaches that the polymer utilized is crosslinkable and that the rate of elution can be controlled by crosslinking. [0198, 0210, 0211]. Sung discloses crosslinking is done with crosslinking reagents or crosslinked with UV. [0002]. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Fulmer and utilize a polymer drug composition that is crosslinkable because Sung teaches that a crosslinkable composition enables control of the drug elution by altering the degree of crosslinking.

Claim(s) 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fulmer et al. (US 2008/0262630; Fulmer) in view of Ringeisen et al. (US 2004/0267354; Ringeisen) or Fulmer et al. (Fulmer) in view of Volent (Volent) and Ringeisen et al. (Ringeisen)
Fulmer teaches the method as shown above for Claim 1. Fulmer does not disclose that a second solvent is utilized during the solidifying step as claimed.
However, Ringeisen teaches preparation of polymer layers by utilizing a polymer solution comprising a first solvent. [0024]. A second solvent is then added which causes the polymer to precipitate out of the first solution. Id. This creates a layer having drug delivery capability. Id. The drug is contained in the first solution. [0123]. See also [0125].
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Fulmer and utilize a polymer drug solution comprising a first solvent that can form a polymer layer comprising a drug for delivery by application of a second solvent because Ringeisen teaches that it is known as a suitable method to form drug eluting polymeric layer with reasonable expectation of success. The polymer layer also has the advantage that it is highly porous that overcomes problems of the prior art. See Tingeisen at [0026]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824. The examiner can normally be reached M-Th: 9-4, F:9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/               Primary Examiner, Art Unit 1712